                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION


WENDY G. CARROLL, Administrator of the               )
Estate of Thomas Anthony Carroll, deceased,          )
                                                     )
                        Plaintiff,                   )
                                                     )       AMENDED JUDGMENT
               v.                                    )
                                                     )       No. 5:17-CV-357-BR
OAKLEY TRUCKING, INC., and                           )
THAD AUSTIN PITTMAN,                                 )
                                                     )
                        Defendants.                  )

Decision by Court.

This action was tried in a non-jury trial before the Honorable W. Earl Britt, Senior United States
District Judge, and this Court finds as follows:

IT IS ORDERED, ADJUDGED AND DECREED that Oakley is liable for defendant
Pittman’s negligence. Carroll was not contributorily negligent in the operation of his motorcycle.
The Estate of Thomas Anthony Carroll have and recover from Thad Pittman and Oakley
Trucking, Inc., jointly and severally, the amount of $1,551,767 along with prejudgment interest
as allowed by North Carolina law at the legal North Carolina rate of 8% from 12 June 2017, the
date this action was instituted by plaintiff, to 10 December 2018, the date this order was entered.

This Judgment Filed and Entered on January 3, 2019 with service on:
Guy W. Crabtree (via CM/ECF Notice of Electronic Filing)
Kristina Kathryn Brown (via CM/ECF Notice of Electronic Filing)
Leonard T. Jernigan, Jr. (via CM/ECF Notice of Electronic Filing)
James W. Bryan (via CM/ECF Notice of Electronic Filing)
Jonathan W. Massell (via CM/ECF Notice of Electronic Filing)


Date: January 3, 2019                                PETER A. MOORE, JR., CLERK



                                                     Lauren Herrmann, Deputy Clerk
